Citation Nr: 9900151	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-19 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from June 1988 to August 1995.

This appeal arose from a November 1995 RO rating decision, 
which evaluated the veterans migraine headaches as 0 percent 
disabling.  A subsequent September 1998 RO rating decision 
increased the veterans service connected migraine headaches 
from 0 percent to 10 percent disabling.  Although stating 
that her claim for an increased evaluation had been 
completely presented and having expressed appreciation for 
the increased evaluation, by an October 1998 letter, the 
veteran continued her appeal. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that her migraine headaches are more 
severe than is currently rated.


DECISION OF THE BOARD

The Board of Veterans' Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the clear weight of the evidence is against the 
claim for an increased rating for migraine headaches.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's migraine headaches are not manifested by 
characteristic prostrating attacks averaging at least once a 
month over the last several months nor have they necessitated 
reductions in earning capacity as a result. 


CONCLUSION OF LAW

The veteran's headaches are not more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4 to include §§ 4.7, 4.10, and 
Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for her service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for a increased disability evaluation for 
a service connected disorder had been considered by the VA, 
he established a well-grounded claim for a increased rating).  
The Board is satisfied that all appropriate development has 
been accomplished and the VA has no further duty to assist 
the veteran in developing facts pertinent to her claim.  The 
veteran has not advised the VA of the existence of additional 
evidence, which may be obtained. 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, supra.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.


BACKGROUND

A noted July 1991 SMR entry shows the veterans request for a 
refill of prescribed Motrin and Flexeril.

A November 1992 SMR entry reveals the veterans complaint of 
headaches.  During an optometry exam during the same month 
the veteran complained of being burned in the front of her 
eyes while laying under a sun lamp years ago.  She complained 
of headaches when in the sun. 

A January 1993 SMR entry reveals the veterans complaint of 
migraines since the previous night that had gotten worse over 
the past two weeks.  The veteran also complained of nausea 
and pain in her eyes, worse with light exposure.  Examination 
of the veterans head, ear, nose and throat reveal n/c pupils 
equal, round, reactive to light and accommodation with 
extraocular muscles intact.  A diagnosis of migraine was 
noted.

The veteran underwent an October 1995 VA general medical 
examination during which time she gave a history of headaches 
radiating around the frontal area off and on for seven years 
prior.  The veterans headaches were described as starting 
with bilateral eye pain, with increasing intensity as if her 
eyes were about to pop out.  The pain, which was associated 
with nausea and vomiting, intensified with light exposure.  
The headaches came without warning and sometimes radiated to 
the occipital area.  The veteran indicated that her headaches 
occurred about 4 to 8 times per month, lasting about two days 
at a time.  The veteran reported a previous neurological 
examination during service that was described as a migraine 
headache.  The veteran further reported that her sister also 
had migraine headaches.  The veteran reported taking 
ibuprofen as the medication provided no benefit.  The veteran 
was diagnosed with a history of migraine headache.

The veteran then underwent an August 1998 comprehensive 
neurological evaluation at a VA medical center, which 
included pertinent history provided by the veteran and her C-
file.  The veteran indicated that her headaches started at 
the end of 1988, during which time a service examiner 
provided propranolol for headaches that had been occurring 
two hours at a time.  At the time of the examination, the 
veteran reported experiencing headaches behind her eyes, 
bilaterally, up to two days at a time and a few times up to 
four days at a time.  The pain occurred more frequently 
during her menstrual cycle, particularly while at home.  She 
continued to work during the headaches, and missed only two 
days of work in so many years.  She had taken Excedrin and 
Midrin migraine tablets since Motrin would upset her stomach 
and Tylenol did not help.  The veteran differentiated tension 
headaches, which occurred at the back of her neck, and 
frontal headaches behind her eyes.  Whenever she experienced 
migraine headaches she became nauseous and vomited, and her 
eyes became sensitive to light.  She would not experience 
visual phenomenon before the headaches started.  The 
neurologic examination of the veteran's cranial nerves, 
included fundi which showed no papilledema; pupils that were 
equal and reacted to light; eyeball movements that were full 
without nystagmus and normal face, palate, and tongue.  The 
examiners noted diagnosis included migraine headaches, with 
an essentially normal neurological examination.  The examiner 
further noted that the veterans headaches, which occurred 
three time a month, never made her disabled or prostrating as 
she continued work during such headaches after taking 
Excedrin.


ANALYSIS

The veteran's claims are "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, she has 
presented claims that are plausible.  Her assertion that her 
service-connected migraine headaches are more severe than 
currently evaluated is plausible.  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability 
the claim continues to be well-grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

The veteran's headaches are rated under Diagnostic Code (DC) 
8100 for migraine which provides that migraine headaches, 
with characteristic prostrating attacks averaging one in 2 
months over several months warrant a 10 percent evaluation.  
With characteristic prostrating attacks occurring on an 
average of one a month over the last several months warrant a 
30 percent evaluation.  A 50 percent evaluation, the highest 
possible, is warranted with "very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability." 38 C.F.R. Part 4, DC 8100 (1998).  
In sum, the applicable rating criteria link the ratings for 
migraine headaches to two elements: severity and frequency.  
It is not sufficient to demonstrate the existence of a 
particular frequency of headaches; the headaches must be of a 
specific prostrating character.

The RO evaluated the veterans migraine headaches as 10 
percent disabling largely based on her most recent August 
1998 VA neurological evaluation.  During this examination she 
complained of experiencing headaches up to two days at a 
time, up to four days a month.  She also indicated that her 
migraines included nausea and vomiting.  During her October 
1995 examination her headaches reportedly occurred about 4 to 
8 times per month, lasting about two days at a time.  During 
this time, she also experienced nausea and vomiting.  
Nevertheless, the veteran reported that she only missed two 
days of work over several years of experiencing migraine 
headaches.  Further, the neurologist who administered the 
August 1998 VA examination essentially concluded that a 
diagnosis of migraine headaches was warranted for an 
otherwise normal neurological examination.  The examiner 
further noted that the headaches did not make her disabled or 
prostrated as she continued to work during such headaches 
taking Excedrin.

The Board does not doubt that the veteran has a significant 
headache disorder productive of disability classified as 
migraine headaches.  Nor does the Board doubt the good faith 
of the veterans belief that her service connected disability 
warrants an increased rating under the controlling rating 
criteria as she interprets them.  After a review of the 
complete record, however, the Board must conclude that the 
facts of this case simply do not support an increased rating.  
In essence, the clinical evidence, the appellants own 
description of her symptoms and the competent medical 
evidence of record do not demonstrate the presence of 
migraine headaches productive of prostrating attacks of the 
frequency required to support a rating in excess of 10 
percent.  As the examiner in 1998 noted, the appellants own 
description of the headaches fails to show that she has 
prostrating attacks.  She reported that she only missed two 
days of work in a number of years.  The Board finds this 
evidence is entitled to great probative weight and there is 
no evidence of equal or greater weight to the contrary.  
Given this evidence, it is clear that the veteran does not 
have characteristic prostrating attacks occurring on an 
average of one a month over the last several months, much 
less "very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability."  
Therefore, the record does not show that the claimants 
disability produces manifestations that meet or more nearly 
approximate the criteria for a rating in excess of the 
compensation award currently in effect.  

In evaluating a disability, the VA is required to consider 
the functional impairment caused by the specific disability.  
38 C.F.R. § 4.10 (1998).  Each disability must be evaluated 
in light of the medical and employment history, and from the 
point of view of the veteran's working or seeking work.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  In that 
regard, the neurologist from the veterans August 1998 VA 
examination indicated that, although migraine headaches were 
subjectively demonstrated to occur three times a month during 
an otherwise normal neurological examination, the veteran was 
never disabled or prostrating as she continued to work after 
taking Excedrin tablets.  Moreover, the veteran's statements 
as to the frequency of the migraine headaches have varied 
over the course of the past several years, and a review of 
the medical records does not otherwise document 
characteristic prostrating attacks occurring on an average of 
once a month over the past several months.  As such, the 
evidence presented does not warrant a rating in excess of 10 
percent.  In this regard, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but the negative 
evidence is not in a state of equipoise with the positive 
evidence to otherwise provide a basis for a more favorable 
resolution of this question. 
 
In making the above evaluation, consideration has also been 
given to the potential application of the provisions of 38 
C.F.R. Parts 3 and 4, whether or not the veteran has raised 
them.  The Board concurs with the RO that the evidence does 
not suggest that the veteran's migraine headaches present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
disability has not required frequent periods of 
hospitalization and any interference with employment is 
adequately contemplated in the assigned rating.


ORDER

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 10 percent disabling, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
